DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 33 is objected to because of the following informalities:  
“with flanks (having a…” in line 2 should read “with flanks having a…”
Appropriate correction is required.

Election/Restrictions
Applicant’s election of Group I, claims 22-35 and 41, in the reply filed on 13th July 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22, 25, 27-33, 35 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernadic et al. (US 5,549,424) in view of Schmidt (US 4,572,713).
Regarding claim 22, Bernadic et al. discloses: A thread cutting insert (#10) for cutting threads, the thread cutting insert comprising: a rake face (#36, #62, #64 seen in fig. 7 and 8) of the thread cutting insert; a plurality of cutting teeth (#40, #44a, #44b, #44c) disposed along a cutting portion (#32, #34), at least two of said cutting teeth having shapes differing from each other (see fig. 6, where #44a, #44b and #44c all have different shapes, distance #d1 and #d2 indent the cutting teeth and have different height and widths seen in fig. 7 that thus constitute different geometric shapes; Column 5, lines 55-64); allocated chip formers (#18a, #18b, #72) each associated with a respective one of said plurality of cutting teeth (see fig. 7), said chip formers being provided on said rake face (see fig. 7, where #18a and #18b are on face #62); said allocated chip former associated with at least one of said cutting teeth along said cutting portion having a shape (chip formers #18a and #18b pointed at #72 in fig. 7 have a shape adapted to shape #44a, #44b, #44c) adapted to a shape (chip formers #18a and #18b pointed at #72 in fig. 7 have a shape adapted to shape of cutting teeth #44a, #44b, #44c) of one of said cutting teeth which, with respect to an order of engagement during a cutting operation (Column 8, lines 57-65), precedes a subsequent cutting tooth (Column 8, lines 57-65; during order of engagement of operation, a cutting tooth will be active and the precedent teeth will be engaging in workpiece until all cutting teeth have performed their respective operations in their order of engagement) along said cutting portion such that said at least one chip former has a shape (chip formers #18a and #18b have a predetermined shape to provide optimum management and thus is adapted to the chips and cross-section of chips it will encounter; Column 5, lines 21-31) adapted to a cross-section of chips (chip formers #18a and #18b have a predetermined shape to provide optimum management and thus is adapted to the chips and cross-section of chips it will encounter; Column 5, lines 21-31) encountered by it.
Bernadic et al. fails to directly disclose: said chip former extending with a variable radial chip former distance with respect to a cutting edge, in an imaginary superposition of all foregoing cutting edges with an actual cutting tooth, said imaginary superposition of cutting edges forming an envelope; a radial cutting edge distance being definable as a radial distance between said envelope of said imaginary superposition of foregoing cutting edges and said cutting edge of an actual cutting tooth; and at least a portion of said chip former following a regression line, said regression line representing a linear approximation of a course of a total insert-side boundary of a chip to be created by said actual cutting tooth.
In the same field of endeavor, namely cutting inserts, Schmidt teaches: said chip former extending with a variable radial chip former distance (see annotated fig. below) with respect to a cutting edge (#15), in an imaginary superposition of all foregoing cutting edges (where the cutting teeth #20-24 are in an imaginary superposition presented in annotated fig. below, with cutting edge #15 having actual cutting teeth #20-24) with an actual cutting tooth (fig. 2, where #20-24 are the cutting teeth), said imaginary superposition of cutting edges forming an envelope (see annotated fig. below, where an envelope is formed when cutting edges #15 of cutting teeth #20-24 have a variable radial chip former distance interacting with an envelope line); a radial cutting edge distance (see annotated fig. below) being definable as a radial distance (see annotated fig. below, where distance is radial of insert) between said envelope of said imaginary superposition of foregoing cutting edges and said cutting edge of an actual cutting tooth (see annotated fig. below);

    PNG
    media_image1.png
    574
    824
    media_image1.png
    Greyscale

 and at least a portion of said chip former (see annotated fig below) following a regression line (see annotated fig below, where lines parallel to the regression lines formed on approximation of chip created by the actual cutting tooth’s, intersects and follows a portion of said chip formers), said regression line representing a linear approximation of a course of a total insert-side boundary of a chip to be created by said actual cutting tooth (see annotated fig. below).

    PNG
    media_image2.png
    579
    893
    media_image2.png
    Greyscale

It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the chip breakers (#18a, #18b, #72) and cutting teeth (#40, #44a, #44b, #44c) of Bernadic et al. so that the chip formers are extending with a variable radial chip former distance with respect to a cutting edge, in an imaginary superposition of all foregoing cutting edges with an actual cutting tooth, said imaginary superposition of cutting edges forming an envelope; a radial cutting edge distance being definable as a radial distance between said envelope of said imaginary superposition of foregoing cutting edges and said cutting edge of an actual cutting tooth; and at least a portion of said chip former following a regression line, said regression line representing a linear approximation of a course of a total insert-side boundary of a chip to be created by said actual cutting tooth as taught by Schmidt in order to improve efficiency of the cutting insert and decrease wear on the first engagement cutting tooth by allowing each respective cutting teeth and chip formers to have larger radial distances with respect to cutting edge as an operation is done on the workpiece.

Regarding claim 25, the modified device of Bernadic et al. substantially discloses claim 22, the
modified device of Bernadic et al. further discloses: wherein each of said cutting teeth being subsequent to a first cutting tooth (#44c of Bernadic et al.) is provided with an allocated chip former (all teeth #44b, #44c and #40 have their respective chip formers #18a and #18b see in fig. 6 and 7 of Bernadic et al.) having a shape (chip formers #18a and #18b pointed at #72 in fig. 7 have a shape adapted to shape #44a, #44b, #44c of Bernadic et al.) adapted to a shape of that cutting tooth (formers #18a and #18b pointed at #72 in fig. 7 have a shape adapted to shape of cutting teeth #44a, #44b, #44c of Bernadic et al.) which, with respect to an order of engagement during a cutting operation (Column 8, lines 57-65 of Bernadic et al.), precedes said subsequent cutting tooth along said cutting portion such that each chip former allocated to a cutting tooth (Column 8, lines 57-65 of Bernadic et al.; during order of engagement of operation, a cutting tooth will be active and the precedent teeth will be engaging in workpiece until all cutting teeth have performed their respective operations in their order of engagement) being subsequent to said first cutting tooth has a shape (chip formers #18a and #18b have a predetermined shape to provide optimum management and thus is adapted to the chips and cross-section of chips it will encounter; Column 5, lines 21-31 of Bernadic et al.) adapted to a cross-section of chips (chip formers #18a and #18b have a predetermined shape to provide optimum management and thus is adapted to the chips and cross-section of chips it will encounter; Column 5, lines 21-31 of Bernadic et al.) encountered by it.

Regarding claim 27, the modified device of Bernadic et al. substantially discloses claim 22, the modified device of Bernadic et al. further discloses: wherein at least one of heights or widths (see fig. 6 of Bernadic et al., where #d1 and #d2 demonstrate different heights for the cutting teeth) of said cutting teeth along said cutting portion increase with respect to an order of engagement (see cutting teeth #40, #44a, #44b, #44c in fig. 6 and 7 of Bernadic et al., where height #d1 and #d2 and width of the cutting teeth increases along the cutting operation mentioned in Column 5, lines 55-64) during a cutting operation (Column 5, lines 55-64 of Bernadic et al.).

Regarding claim 28, the modified device of Bernadic et al. substantially discloses claim 22, the modified device of Bernadic et al. further discloses: which further comprises a number of cutting teeth (#40, #44a, #44b, #44c of Bernadic et al.) along said cutting portion being equal to three or twelve (cutting portion #20 has three teeth and cutting portion #22 has three teeth of Bernadic et al.) or lying between three and twelve (cutting portion #20 has three teeth and cutting portion #22 has three teeth of Bernadic et al.).

Regarding claim 29, the modified device of Bernadic et al. substantially discloses claim 22, the modified device of Bernadic et al. further discloses: which further comprises a number of cutting teeth (#40, #44a, #44b, #44c of Bernadic et al.) along said cutting portion being equal to three or six (cutting portion #20 has three teeth and cutting portion #22 has three teeth of Bernadic et al.) or lying between three and six (cutting portion #20 has three teeth and cutting portion #22 has three teeth of Bernadic et al.).

Regarding claim 30, the modified device of Bernadic et al. substantially discloses claim 22, the modified device of Bernadic et al. further discloses: which further comprises, within said plurality of cutting teeth, a sequence of at least two adjacent teeth (teeth #44c and #44b of Bernadic et al.) with allocated chip formers (chip former pointed by #36 of Bernadic et al.), said chip former of a subsequent cutting tooth (chip former pointed by #36 of Bernadic et al.) of said sequence, with respect to an order of engagement during a cutting operation (Column 5, lines 55-64 of Bernadic et al.), having a shape (former pointed by #36 has the mirror image of preceding chip former pointed by #72 of Bernadic et al.) being a mirror image shape (see fig. 7, where shape of chip formers pointed by #36 and #72 are mirrored and chip former pointed by #36 has the mirror image of preceding chip former pointed by #72 of Bernadic et al.) of said chip former of a preceding cutting tooth (chip former pointed by #72 of Bernadic et al.).

Regarding claim 31, the modified device of Bernadic et al. substantially discloses claim 22, the modified device of Bernadic et al. further discloses: wherein said chip formers are provided as elevations (see fig. 8 of Bernadic et al., where chip formers are elevations #58 and #60 on rake face having drop #Dd) disposed on said rake face of the thread cutting insert.

Regarding claim 32, the modified device of Bernadic et al. substantially discloses claim 22, the modified device of Bernadic et al. further discloses: wherein said chip formers are distanced from a cutting edge (see fig. 8 of Bernadic et al., where chip former #58 is distanced from cutting edge #20 by the distance pointed at in #36) of said cutting portion or a portion of at least one of said chip formers reaches said cutting edge of said cutting portion.

Regarding claim 33, the modified device of Bernadic et al. substantially discloses claim 22, the modified device of Bernadic et al. further discloses: wherein said chip formers are provided with flanks having a flat or curved shape (see fig. 8 of Bernadic et al., where flanks of chip formers #58 are curved with an angle #Ai).

Regarding claim 35, Bernadic et al. teaches the device of claim 22, Bernadic et al. further discloses: wherein at least a pair of subsequent cutting teeth (pair of cutting teeth #44a, #44b and #44c of Bernadic et al.) have geometrically dissimilar shapes (pair of cutting teeth #44a, #44b and #44c have different shapes such as denoted by distance #d1 and #d2 indent the cutting teeth and have different height and widths seen in fig. 7 that thus constitute different geometric shapes; Column 5, lines 55-64 of Bernadic et al.).

Regarding claim 41, the modified device of Bernadic et al. substantially discloses claim 22, the modified device of Bernadic et al. further discloses: A thread cutting tool (Abstract of Bernadic et al.), comprising: a holder (#14; see fig. 1 of Bernadic et al.); and the thread cutting insert (#10 of Bernadic et al.) according to claim 22 being mounted to said holder (see fig. 1 of Bernadic et al.).

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernadic et al. (US 5,549,424), in view of Schmidt (US 4,572,713) in further view of Doig (GB 365219).
Regarding claim 26, the modified device of Bernadic et al. substantially discloses claim 22, except Bernadic et al. fails to further disclose: wherein a sequence of adjacent teeth of said plurality of cutting teeth has truncated cutting teeth, and truncations of subsequent truncated teeth are disposed on alternating sides of said cutting teeth.
In the same field of endeavor, namely cutting inserts, Doig teaches: wherein a sequence of adjacent teeth (see sequence of adjacent teeth #15 #10 in fig. 1) of said plurality of cutting teeth has truncated (see fig. 1-4, where cutting teeth #10 are truncated as in fig. 3 and 4 when producing fine threads mentioned in Page 2, lines 5-31) cutting teeth, and truncations of subsequent truncated teeth (subsequent cutting teeth #10 shown in fig. 1 are observed to be disposed in alternating sides; see annotated fig. below or #d1 and #d2 of Bernadic et al.) are disposed on alternating sides of said cutting teeth (see fig. 2-4, where truncation #11 of tooth #10 are on alternate sides).

    PNG
    media_image3.png
    117
    1001
    media_image3.png
    Greyscale

It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the cutting teeth (#40, #44a, #44b, #44c of Bernadic et al.) of the modified device of Bernadic et al. so that a sequence of adjacent teeth of said plurality of cutting teeth has truncated cutting teeth, and truncations of subsequent truncated teeth are disposed on alternating sides of said cutting teeth as taught by Doig in order to reduce cutting area each induvial cutting teeth will perform and thus reducing wear of the cutting teeth and power required by the tool (Page 2, lines 25-39).

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernadic et al. (US 5,549,424), in view of Schmidt (US 4,572,713) and in further view of Wolff et al. (US 2006/0024140).
Regarding claim 34, the modified device of Bernadic et al. substantially discloses claim 33, except Bernadic et al. fails to further disclose: wherein an inclination angle or a curvature of said flank of said chip formers changes along an extension of said chip formers.
In the same field of endeavor, namely cutting tools, Wolff et al. teaches: wherein an inclination angle or a curvature (see fig. 2c, where curvature and rake angle of chip formers (#15 from line #17 at top face #16 to crest #6 of tooth) differs along extension of teeth #2 on a range of angles from -7 to 65 degrees) of said flank of said chip formers changes along an extension (see fig. 2c extension along cutting operation #2; Paragraph 0040) of said chip formers.
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the chip breakers flank (#58 flank of chip breakers #18a, #18b, #72 of Bernadic et al.) of the modified device of Bernadic et al. so that an inclination angle or a curvature of said flank of said chip formers changes along an extension of said chip formers as taught by Wolff et al. in order to improve cutting performance and provide a change in direction of the chips along the order of engagement to prevent clogging of chips near cutting teeth.

Response to Arguments
Applicant's arguments filed 23rd November 2022 have been fully considered but they are not persuasive. 
Applicant argues that Bernadic et al. fails to disclose h) said chip former extending with a variable radial chip former distance with respect to a cutting edge, i) in an imaginary superposition of all foregoing cutting edges with an actual cutting tooth, said imaginary superposition of cutting edges forming an envelope, a radial cutting edge distance being definable as a radial distance between said envelope of said imaginary superposition of foregoing cutting edges and said cutting edge of an actual cutting tooth, and j) at least a portion of said chip former following a regression line, k) said regression line representing a linear approximation of a course of a total insert-side boundary of a chip to be created by said actual tooth as now claimed in amended claim 22. This is not persuasive because the combination of Bernadic et al. and Schmidt teaches h) said chip former extending with a variable radial chip former distance with respect to a cutting edge, i) in an imaginary superposition of all foregoing cutting edges with an actual cutting tooth, said imaginary superposition of cutting edges forming an envelope, a radial cutting edge distance being definable as a radial distance between said envelope of said imaginary superposition of foregoing cutting edges and said cutting edge of an actual cutting tooth, per the 103 rejection done on the amended claim 22. 
Bernadic et al. in combination with Schmidt also teaches j) at least a portion of said chip former following a regression line, k) said regression line representing a linear approximation of a course of a total insert-side boundary of a chip to be created by said actual tooth. Demonstrated in annotated figure of Schmidt in claim 22, regression lines are drawn for the insert-side chip boundary created by the cutting tooth’s. A line parallel to the regression lines is demonstrated in the figure and the parallel line is shown to follow a portion of the chip formers, that portion of the chip formers being the point where the parallel line of the regression lines intersects with the chip formers. 
For the reasons set forth above, the rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
/REINALDO ABNEL. VARGAS-DEL RIO/
Examiner
Art Unit 3722